Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 25, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143918 (60)                                                                                          Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  In re Estate of EDWARD JOSEPH McCORMICK                                                                  Brian K. Zahra,
  _________________________________________/                                                                          Justices


  ERIC A. BRAVERMAN, Personal Representative
  of the Estate of Edward Joseph McCormick,
  Deceased,
                 Appellee,
  v                                                                 SC: 143918
                                                                    COA: 296547
                                                                    Wayne PC: 1992-513517-DE
  LINDA McCORMICK,
           Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 5,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 25, 2012                       _________________________________________
         t0618                                                                 Clerk